Citation Nr: 0926600	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-02 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.

2. Entitlement to service connection for coronary artery 
disease, including as secondary to service-connected diabetes 
mellitus.

3. Entitlement to service connection for diabetic 
retinopathy, including as secondary to service-connected 
diabetes mellitus.

4. Entitlement to service connection for erectile 
dysfunction, including as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Thus issues were remanded for further 
development in September 2007.  All requested development 
having been completed, these claims now return before the 
Board.

At a hearing before the undersigned in May 2007, the Veteran 
testified that he desired to file a claim for service 
connection for psoriasis.  The Board finds that the Veteran's 
oral testimony reduced to writing by the transcript of the 
hearing is sufficient to constitute a claim for entitlement 
to service connection for psoriasis. Thus this claim again is 
REFERRED to the RO for appropriate action.

In addition, the Veteran has claimed both in writing and by 
his hearing testimony that he has or has had cataracts the he 
believes are secondary to his service-connected diabetes 
mellitus.  However, the issue before the Board is a claim 
specifically for diabetic retinopathy, which is a completely 
different disorder.  Thus the Board finds that this issue of 
entitlement to service connection for cataracts as secondary 
to service-connected diabetes mellitus is not properly before 
it for review, but the Veteran's statements and testimony 
sufficiently state a claim.  Thus this claim is also again 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates 
that the Veteran's hypertension is not related to service, 
and is not secondary to his service connected diabetes 
mellitus.

2.  The preponderance of the evidence of record indicates 
that the Veteran's coronary artery disease is not related to 
service, and is not secondary to his service connected 
diabetes mellitus.

3.  The evidence of record does not show that the Veteran has 
ever been diagnosed with diabetic retinopathy.

4.  The preponderance of the evidence of record indicates 
that the Veteran's erectile dysfunction is not related to 
service, and is not secondary to his service connected 
diabetes mellitus.


CONCLUSION OF LAW

1.  The Veteran's hypertension was not incurred in service, 
and is not secondary to his service connected diabetes 
mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).

2.  The Veteran's coronary artery disease was not incurred in 
service, and is not secondary to his service connected 
diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).

3.  Diabetic retinopathy was not incurred in service, and is 
not secondary to the Veteran's service connected diabetes 
mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).

4.  Erectile dysfunction was not incurred in service, and is 
not secondary to his service connected diabetes mellitus.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  And, the notice 
requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in November 2004, September 2007, and April 
2008.  These letters collectively informed the Veteran of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and of what evidence the 
appellant should provide.  Therefore, the Board finds that 
any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

In April 2008, the Veteran was specifically provided notice 
of the disability rating and effective date regulations, in 
accord with Dingess/Hartman.  No prejudice has been alleged 
in the timing of this notice, and none is apparent from the 
record; and the claim was readjudicated during the course of 
this appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).

The VA has also done everything reasonably possible to assist 
the appellant with respect to his claims for benefits that 
are being finally decided on this appeal, such as obtaining 
VA medical records, providing the Veteran with a hearing 
before the Board, and providing the Veteran with VA 
examinations.  Consequently, the duty to notify and assist 
has been satisfied in this appeal.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  Service 
connection will also be presumed for certain chronic 
diseases, if manifest to a compensable degree within one year 
after discharge from service.  38 C.F.R. §§ 3.307, 3.309 
(2008).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2008).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hypertension, 
coronary artery disease, diabetic retinopathy, or erectile 
dysfunction, as either directly related to service or 
secondary to his service connected diabetes mellitus.  
Initially, the Board points out that the evidence does not 
show, nor does the Veteran claim, that these disabilities are 
directly related to service.  In this regard, the Board notes 
that there is no medical evidence of record showing that 
these disabilities were present in service, or for many years 
after service, if present at all.  Rather, the Veteran 
contends in his hearing testimony before the Board in May 
2007 that all of these disabilities are secondary to his 
service connected diabetes mellitus.

As to the Veteran's claims of entitlement to service 
connection for hypertension and coronary artery disease, the 
medical evidence of record appears to show that the Veteran 
was first diagnosed with hypertension in March 1998, 26 years 
after his separation from service.  The Veteran appears to 
have been first diagnosed with coronary artery disease in 
July 2000, after a myocardial infarction.

The Veteran received a VA examination in March 2005.  At that 
time, he was examined and his claims file was reviewed. The 
examiner indicated that, while the Veteran's diabetes was 
related to service, his hypertension and coronary artery 
disease were not related to service or secondary to his 
service connected diabetes.  In support of this statement the 
examiner indicated that the Veteran's hypertension was 
diagnosed one year prior to his diabetes diagnosis, and that 
heart disease was diagnosed one year after, and that it takes 
longer than one year to develop heart disease from diabetes.  
Therefore, the examiner found it impossible that these two 
disabilities could be related to the Veteran's diabetes.

Thus, with no medical evidence having been presented linking 
the Veteran's hypertension or coronary artery disease to 
service, with no evidence having been presented which shows 
that these disabilities occurred within a year or service, or 
for more than 26 years after the Veteran's separation from 
service, and with the medical evidence of record indicating 
that these disabilities are not related to the Veteran's 
service connected diabetes mellitus, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for these disabilities.

As to the Veteran's claim of entitlement to service 
connection for diabetic retinopathy, the Board points out 
that the Veteran has never been diagnosed with diabetic 
retinopathy.  Specifically, the Veteran was seen for diabetic 
eye testing in August 2003, and was found to have no evidence 
of diabetic retinopathy.  While a VA examination of March 
2005 showed a small cataract in the right eye, the Veteran 
was found at that time to be without diabetic retinopathy.  
Again, in March 2006, the Veteran's cataract was noted, but 
he was again specifically found to be without any sign of 
diabetic retinopathy.

Incumbent on a grant of service connection is a finding that 
the Veteran has the disability for which service connection 
is claimed.  With no evidence having been presented to 
indicate that the Veteran has, at any time, been diagnosed 
with diabetic retinopathy, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this condition.

As to the Veteran's claim of entitlement to service 
connection for erectile dysfunction, the Veteran's medical 
records show that he was not diagnosed with erectile 
dysfunction until December 1998, 26 years after his 
separation from service.

The Veteran received a VA examination regarding his erectile 
dysfunction in March 2005.  At that time, the Veteran was 
examined, and his medical history was reviewed.  It was noted 
that the Veteran's diagnosis of erectile dysfunction was made 
in December 1998 prior to his diagnosis of diabetes in May 
1999.  As such, the examiner indicated that diabetes was not 
the cause of the Veteran's erectile dysfunction.

Thus, with no medical evidence having been presented linking 
the Veteran's erectile dysfunction to service, with no 
evidence having been presented which shows that this 
disability occurred within a year or service, or for more 
than 26 years after the Veteran's separation from service, 
and with the medical evidence of record indicating that this 
disability is not related to the Veteran's service connected 
diabetes mellitus, the Board finds that the preponderance of 
the evidence of record is against a grant of service 
connection for this disability.

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus, is 
denied.

Entitlement to service connection for coronary artery 
disease, including as secondary to service-connected diabetes 
mellitus, is denied.

Entitlement to service connection for diabetic retinopathy, 
including as secondary to service-connected diabetes 
mellitus, is denied.

Entitlement to service connection for erectile dysfunction, 
including as secondary to service-connected diabetes 
mellitus, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


